3Jn tbe Wniteb
                    ORIGI    AL
                           ~tates
                        Qeourt of eberal Qelaims      _jf
                                  No. 15-390C
                             (Filed: July 28, 2015)

**********************

PATRICIA MOODY,                                               FILED
                      Plaintiff,                             JUL 2 8 2015
                                                             U.S. COURT OF
v.                                                          FEDERAL CLAIMS

THE UNITED STATES OF AMERICA,

                      Defendant.

*** ******* * * *** * * *** * *

                                    ORDER

       Plaintiff, appearingpro se, asks this court for forty thousand dollars for
her husband's alleged unjust conviction and imprisonment under 28 U.S.C. §
1495. Defendant has moved to dismiss for lack of jurisdiction or, in the
alternative, for failure to state a claim upon which relief can be granted. The
motion is fully briefed. Oral argument is unnecessary.

        Plaintiffs husband, Mr. Moody, filed the complaint and motion to
proceed informa pauperis on April 20, 2015. On May 28, 2015, a notice of
death was filed on his behalf by plaintiff, his widow. On June 17, 2015,
defendant filed a motion to dismiss pursuant to Rules 12(b)(l) and (6). On
July 16, 2015, Ms. Moody filed her response to defendant's motion to dismiss
and submitted a motion to substitute herself in the place of her late husband.
On July 17, 2015, we granted plaintiffs motion for substitution and granted
plaintiffs motion for leave to proceed informa pauperis. The clerk's office
also received a document entitled "Amended Complaint" on July 27, 2015,
which was not filed by the clerk's office because of numerous procedural
defects. This document is identical to the original complaint other than the
title, but attached to it is an additional second page containing "Plaintiffs


                                       1
Objection" to defendant's motion to dismiss. We have reviewed this
document and order the clerk's office to return this document to plaintiff
unfiled because it would add nothing substantive to the record and would be
futile if filed.

        Defendant has moved to dismiss for lack of subject-matter jurisdiction,
or in the alternative, for failure to state a claim upon which relief can be
granted because plaintiff has not pled facts sufficient to meet the conditions set
out in 28 U.S.C. § 2513, namely that Mr. Moody was convicted, that his
conviction was overturned or that he was pardoned, and that he received a
certificate of innocence.

       On September 3, 2009, Mr. Moody was charged with two counts of
possession of a controlled substance with intent to distribute, and he was
subsequently imprisoned for approximately 10 months pending trial. On June
30, 2010, Mr. Moody was acquitted, and all charges were dismissed with
prejudice. See Moody v. Quarles et al., No. 3:13-cv-750-HTW-JCG (S.D.
Miss. Sept. 18, 2014).

       In an effort to secure a judgment against two individuals who had
prepared reports submitted at his detention hearing, Mr. Moody subsequently
filed suit in the United States District Court for the Southern District of
Mississippi. After the district court dismissed his suit with prejudice, Mr.
Moody filed a complaint in this court on April 20, 2015, requesting damages
and a public apology for his alleged unjust conviction.

        We have jurisdiction over claims for damages by a person who has been
unjustly convicted and imprisoned by the United States under 28 U.S.C. §
 1495. In order to successfully bring a claim under 28 U.S.C. § 1495, plaintiff
must first satisfy the requirements set forth in 28 U.S.C. § 2513. The courts
have long been consistent in applying these two provisions together to require
that the conditions of section 2513 be met in order for this court to exercise
jurisdiction. See, e.g., Grayson v. United States, 141 Ct. Cl. 866, 869-70
(1958); United States v. RacingServs., Inc., 580 F.3d 710, 711 (8th Cir. 2009);
Neal v. United States, No. 915C, U.S. Claims LEXIS 317 (Fed. Cl. Apr. 29,
2013). 1


1
 This court has on occasion dismissed cases under section 1495 for failure to
state a claim rather than lack of jurisdiction on the basis that jurisdiction

                                        2
       28 U.S.C. § 2513 lists the requirements for suit under section 1495:

       (a) Any person suing under Section 1495 of this title must allege
       and prove that:

              ( 1) his conviction has been reversed or set aside on the
              ground that he is not guilty of the offense of which he
              was convicted ... ; and

              (2) He did not commit any of the acts charged or his acts,
              deeds, or omissions in connection with such charge
              constituted no offense against the Untied States ... and
              he did not by misconduct or neglect cause or bring about
              his own prosecution.

       (b) Proof of the requisite facts shall be by certificate of the court
       or pardon wherein such facts are alleged to appear, and other
       evidence thereof shall not be received.

       (c) No pardon or certified copy of a pardon shall be considered
       by the United States Court of Federal Claims unless it contains
       recitals that the pardon was granted after applicant had
       exhausted all recourse to the courts and that the time for any
       court to exercise its jurisdiction had expired.

28 U.S.C. § 2513 (2012). These requirements are jurisdictional. Grayson v.
United States, 141 Ct. Cl. 866, 868-69 (1958).

       Although this is an unfortunate circumstance, plaintiff cannot meet the
requirements of28 U.S.C. § 2513, and thus this court cannot offer any relief.
Here, both parties agree that Mr. Moody was never convicted of a crime. Mr.
Moody admitted that he "was acquitted of all charges and [the] claims [were]
dismissed." Compl. 1. Although Mr. Moody was confined before trial, pre-



attaches when plaintiffidentifies a money mandating source, such as 28 U.S.C.
§ 1495. E.g., Sykesv. United States, 105 Fed. Cl. 231 (2012). We follow the
traditional approach of dismissal for want of jurisdiction because Congress
conditioned the exercise of jurisdiction under section 1495 upon the
requirements of section 2513.

                                        3
trial confinement alone does not satisfy the statutory requirement that "the
plaintiff has been both unjustly convicted and imprisoned in order to be
eligible for an award of damages." Crooker v. United States, 119 Fed. Cl. 641,
652 (2014) (emphasis in original). Furthermore, Mr. Moody did not allege that
he can provide a certificate of innocence or pardon, nor could he. That being
the case, we have no choice but to dismiss the case for lack of jurisdiction
pursuant to Rule 12(b)(l).

       Accordingly, defendant's motion to dismiss for lack of subject-matter
jurisdiction is granted. The clerk of court is directed to dismiss the complaint
and enter judgment accordingly. No costs.




                                                  Judge




                                       4